ae as y w-o ma tl vest department of the treasury internal_revenue_service washington d c - ep ra ti tax ts government entities oivision jul uniform issue list legend taxpayer a plan b financial_institution c court d decedent e individual f amount amount amount amount amount amount amount amount amount - i amount amount dear this letter is in response to a request for a letter_ruling dated date made on behalf of taxpayer a as modified and supplemented by additional correspondence dated january march and date from your authorized representative concerning the proper treatment of the distribution of amount from decedent e’s qualified_retirement_plan under sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a is the daughter of decedent e decedent e who died on date was not married at this time taxpayer a age was named sole beneficiary of decedent e's entire_interest in a qualified_retirement_plan plan b although a minor child taxpayer a was entitled under sec_402 of the code to have a direct trustee-to-trustee transfer made of decedent e's entire account balance in plan b to an individual_retirement_account ira set up in her own name individual f the guardian and mother of taxpayer a made no attempt to make a direct transfer of decedent e’s account balance from plan b to such an ira on taxpayer a’s behalf instead on date individual f filed paperwork with the plan_administrator to receive a lump sum distribution of decedent e’s entire account balance in plan b amount was reported on taxpayer a’s federal_income_tax return and she paid the corresponding tax_liability a conservatorship petition was filed in court d for the estate of taxpayer a on date financial_institution c was appointed conservator of the estate a suit was brought before court d to contest the lump sum distribution received by individual f from plan b on date a statement by individual f and list of expenditures was filed in connection with these proceedings in her statement individual f stated that on date she received the sum of amount from plan b which equaled amount reduced by withholding of amount individual f also stated that out of the original distribution of amount additional federal_income_tax of amount was paid and state_income_tax of amount was paid thereby reducing the net distribution after tax to amount on date court d ordered individual f to reimburse amount to the conservator of taxpayer a because individual f had inappropriately spent the funds court d arrived at amount after accepting certain expenditures made by d a l individual f for personal expenses of taxpayer a amount thereby reducing the net after tax distribution of amount by amount resulting in amount individual f was given days to comply with the date court order it was also ordered that the conservator seek assistance in determining whether taxpayer a could amend her federal and state_income_tax returns to recoup the taxes paid on date court d found that individual f was in contempt for failure to reimburse amount to taxpayer a as specified in the court order dated date individual f was given days from the date hearing date to reimburse amount to the conservator of taxpayer a as of date individual f has reimbursed amount to the conservator of taxpayer a which amount has been deposited in a non-interest bearing account there is a priority judgment claim against individual f outstanding in the amount of amount which is to be paid back at the rate of amount per month based on the above facts and representations you request the following rulings taxpayer a is eligible to have transferred by means of a trustee-to-trustee transfer within the meaning of sec_402 of the code decedent e’s interest in plan b amount into an ira set up and maintained in her own name either with the present custodian or to a different custodian taxpayer a will not be required to include in gross_income for federal_income_tax purposes for the year in which the distribution amount from plan b occurred and for the year in which the subsequent transfer is made pursuant to ruling number above any portion of the amounts transferred from plan b into an ira set up and maintained in her own name sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 of the code sec_402 of the code provides if with respect to any portion of a distribution from an eligible_retirement_plan described in paragraph b iii of a deceased employee a direct trustee-to-trustee transfer is made to an individual_retirement_plan described in clause i or ii of paragraph b established for the purposes of receiving the distribution on behalf of an individual who isa designated_beneficiary as defined by sec_401 of the employee and who is not the surviving_spouse of the employee - i the transfer shall be treated as an eligible_rollover_distribution ii the individual_retirement_plan shall be treated as an inherited individual_retirement_account or individual_retirement_annuity within the meaning of sec_408 for purposes of this title and ili sec_401 other than clause iv thereof shall apply to such plan sec_408 of the code provides that an individual_retirement_account or individual_retirement_annuity shall be treated as inherited if - i the individual for whose benefit the account or annuity is maintained acquired such account by reason of the death of another individual and il such individual was not the surviving_spouse of such other individual sec_401 of the code provides the rules for governing direct transfers of eligible rollover distributions sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities sec_6903 of the code provides upon notice to the secretary that any person is acting for another person ina fiduciary capacity such fiduciary shall assume the powers rights duties and privileges of such other person in respect of a tax imposed by this title except as otherwise specifically provided and except that the tax shall be collected from the estate of such other person until notice is given that the fiduciary capacity has terminated sec_7701 of the code defines fiduciary as a guardian trustee executor administrator receiver conservator or any person acting ina fiduciary capacity for any person taxpayer a is the daughter of decedent e and the sole designated_beneficiary of his account balance in plan b therefore taxpayer a was entitled to have a direct trustee-to-trustee transfer made of decedent e’s account balance from plan b to an ira set up in her own name but for the decision by individual f acting as taxpayer a’s legal guardian at the time to receive a lump sum distribution of decedent e’s account balance in plan b and her subsequent misuse of the funds she received a tax free transfer of decedent e’s account balance could have been made to an inherited ira for the benefit of taxpayer a in accordance with sec_402 of the code therefore pursuant to sec_402 of the code the service hereby rules taxpayer a is eligible to have transferred by means of a trustee-to-trustee transfer within the meaning of sec_402 of the code the court ordered reimbursement amount and the amount of any refund of federal and state taxes due to amending taxpayer a’s tax returns into an ira set up and maintained in her own name either with the present custodian or to a different custodian which will be treated as an inherited ira within the meaning of sec_408 of the code taxpayer a will not be required to include in gross_income for federal_income_tax purposes for the year in which the distribution amount from plan b a l occurred and for the year in which the subsequent transfer is made pursuant to ruling number above any portion of the amounts transferred from plan b into an ira set up and maintained in her own name please note that the scope of the conservator’s powers is a matter of state law the conservator's ability to direct a trustee-to-trustee transfer of assets maintained on behalf of taxpayer a to an ira set up in the name of taxpayer a is not a question of federal tax law and the service lacks the authority to determine the powers of the conservator assuming the applicable state law allows the conservator to take such action the federal tax law question is whether the deposit into the ira is a rollover_contribution no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to the taxpayer herself and to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact at i d sincerely yours carton al watkin manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
